rram. na1a nusemav1c    t-ax:   iLil4bbb4UU   To: 2l2B056JB2@rctax.com   Fax: (212) 805-6382               Page. 4 of 5    10/04/2019 1:41 PM
                       Case 1:19-cv-08694-VM Document 34 Filed 10/04/19 Page 1 of 3

                                                                                      1600 Wilson Boulevard, Suite 700
                                                                                      Arlmgton, VA 22209
                                Consovoy McCarthy rLLc                                703.243.9423
                                                                                      www .cons ovoymccarth y.com
                                                                                                    !"""




                                                                           October 4, 2019
               BYHAND                                                                               USDC SDNY
              Judge Victor Marrero
              U.S. District Court Judge                                                             DOCUMENT
              Southern District of New York                                                         ELECTRONICALLY FILED
              500 Pearl Street, New York, NY

               Re:     Tnnnp v. Vance, No.1:19-cv-8694
                                                                                                    DOC#:_______,___, 1~ /
                                                                                                    DATE FILEl>: ,,
                                                                                                                 ·--...-
                                                                                                                                    :'1/ri / .



               Dear Judge Marrero:

                       As of this morning, this Court has not ruled on the President's pending motion, which invokes
              the President's constitutional immunity from state criminal subpoenas and requests an administrative
              stay, a temporary restraining order, a preliminary injunction, or a stay pending appeal. See Docs. 10-1,
              22. At the same time, the District Attorney has refused to stay his subpoena to Mazars beyond "1:00
              p.m. on Monday, October 7, 2019." Doc. 28 at 1. That deadline is now one business day away. If, by
              then, the President has not secured interim relief, his confidential financial documents will be delivered
              to the District Attorney and exposed to the grand jury.

                       The President recognizes that this Court is diligently working to decide his motion under
              immense time pressure. That time pressure, of course, 1s entirely artificial; the District Attorney created
              it by refusing to stay his subpoena until this Court and the Second Circuit can issue a decision--a
              basic professional courtesy that three separate committees of the U.S. House gave the President in
              similar cases. See Doc. 10-1 at 2. The Court can solve the problem the District Attorney has created
              by granting the President's (and the Justice Department's) request for interim relief and establishing
              an expedited briefing schedule on the motion for a preliminary injunction, the motion to dismiss, or
              both. That interim relief, moreover, can be an administrative stay, which would give the Court all the
              time it needs to consider these important issues without expressing a view on the ments. See 28 U.S.C.
              §1651(a); Cobell v. No1ton, 2004 WL 603456, at *1 (D.C. Cir. Mar. 24, 2004).

                       In all events, the President needs a ruling (even in the form of a minute order) from this Court
              by 9:00 a.m. on Monday, October 7, 2019. If the Court grants or denies the President's request for
              interim relief (or otherwise adjudicates the dispute between the parties) after Monday, then Mazars
              will have already disclosed his confidential information to the District Attorney and the grand jury.
              Even if the Court denies the President's request for interim relief on Monday, but after 9 a.m., the
              President will not have enough time to seek relief from the Second Circuit before Mazars discloses
              his confidential information. Either way, the President wtll suffer irreparable harm. See Maness v. Mryers,
              419 U.S. 449, 460 (1975) ("Compliance could cause irreparable injury because appellate courts cannot
              always 'unring the bell' once the information has been released. Subsequent appellate vindication does
                                                 •
              not necessarily ... totally repair the error."); Becker v. United States, 451 U.S. 1306, 1311 (1981)
              (Rehnquist, J., in chambers) ("Much of the harm applicants contend will result from turning their
              videotapes over to the IRS will not be remediable if a stay is denied here and applicants eventually
              prevail.").

                     Thus, if this Court has not yet acted on the President's request for interim relief (or otherwise
              adjudicated the dispute between the parties) by 9:00 a.m. on Monday, the President will have no choice
                          . -· -----------· -·--··---·- . -·· ,---, --- --- ...
          Case 1:19-cv-08694-VM Document 34 Filed 10/04/19 Page 2 of 3

                                                                                              October 4, 2019
                                                                                                         Page 2

 but to construe the Court's inaction as a denial and to appeal to the Second Circuit. See Dut. ofColumbia
 v. Tmmp, 930 FJd 209, 213 (4th Cir. 2019) (the President can immediately. appeal the "effective denial"
  of absolute immunity); Wright & Miller, Ferkral Preuti,e & Prored1m, § 2962 ('When a co{irt declines to
  make a formal ruling on a motion for a preliminary injunction, but its action has the effect of denying
  the requested relief, its refusal to issue a specific order will be treated as equivalent to the denial of a
· preliminary injunction and will be appealable."); e.g., Mt. Graham Red Sqztirrel v. Madigan, 954 F.2d 1441,
  1450 (9th Cir. 1992). In sum, inaction here-no less than an explicit rejection-will have the "practical
  effect" of denying the President's request for injunctive relief preserving the status quo. Abbull v. Peret
  138 S. Ct. 2305, 2319 (2018).

          For these reasons, the President respectfully asks that the Court act on his request for interim
 relief by 9:00 a.m. on Monday, October 7, 2019.



                                                           Sincerely,


                                                           William S. Consovoy
                                                           Cozmselfor P/az'ntijfPre.rz'dtnt Donald]. Trump

 cc:     Solomon Shinerock
         Jerry Bernstein
         Joshua Gardner
    -~
• -~•••• ,,.,..,.,. ,1u.3~111U"llw

              -   ~      ...
                                      riU{, .l.l.1.l4bbb4UU   To: 2128056382@rctax.com   Fax: (212) 805-6382
                                       Case 1:19-cv-08694-VM Document 34 Filed 10/04/19 Page 3 of 3
                                                                                                                      Page: 3 of 5   10/0412019 1:41 PM




                                                                                                      1600 Wilson Boulevard, Suite 700
                                                                                                      Arlington, VA 22209
                                           Consovoy McCarthy PLtc                                     703.243.9423
                                                                                                      www.consovoymccarthy.com


                                                                                           October 4, 2019
                         BYFAX
                         Judge Victor Marrero
                         U.S. District Court Judge
                         Southern District of New York
                         500 Pearl Street, New York, NY

                         Re:         Trump v. Vance, No. 1:19-cv-8694

                         Dear Judge Marrero:

                                 Attached is a copy of a letter that was hand delivered to the Court at 8:45 this morning. Because
                         1t addresses time-sensitive matters, I am faxing a copy as well. All counsel of record received a copy
                         of the letter by email this morning.


                                                                                          Sincerely,



                                                                                          William S. Consovoy
                                                                                          Counselfor Plaintijf President Donald]. Trump

                        cc:          Solomon Shinerock
                                     Jerry B em stein
                                     Joshua Gardner
